Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method of performing data recovery of a first virtual machine (VM) hosted on a first hypervisor to a second hypervisor that has one of a different type, format, and a brand from the first hypervisor, the method comprising: ... creating a second virtual disk using the information indicating format of the first virtual disk, wherein creating the second virtual disk includes mapping, by a recover application installed on the second hypervisor, data block in the first virtual disk to a corresponding data block in the second virtual disk, wherein creating the second virtual disk includes creating metadata for the second virtual disk using metadata of the first virtual disk, and wherein creating the metadata for the second virtual disk includes: initiating, by the second hypervisor, a unique ID associated with each data block, determining that the source hypervisor has the unique ID associated with each data block, and in response to determining that the source hypervisor has the unique ID associated with each data block, assigning a default value based on the unique ID associated with each data block; ... creating a second VM hosted on the second hypervisor using the information indicating configuration of the first VM and the metadata of the first virtual disk, the second VM having similar attributes as 
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
A. Agrrawal, R. Shankar, S. Akarsh and P. Madan, "File System Aware Storage Virtualization Management," teaches systems and methods for mapping guest virtual machine file systems to almost any storage media comprising organization of data and metadata, but does not more particularly teach performing data recovery of a first virtual machine to a second virtual machine of a heterogeneous type, comprising creating a second virtual disk using format information of the first virtual disk, mapping data blocks of the first virtual disk to corresponding data blocks of the second virtual disk, wherein creating the second virtual disk include creating metadata for the second virtual disk comprising initiating a unique ID associated with each data block, determining that the source hypervisor has the unique ID, and assigning a default value based on the unique ID associated with each data block, accessing the information and metadata, and creating the second virtual machine;
Bhagi et al., U.S. 9,766,825 B2, teaches systems and methods for browsing a block-level data volume comprising generating a pseudo mount point to the volume, wherein generating the pseudo mount point to the block-level data volume comprises mounting a GUID partition table disk and translating a file restore request into a volume extent request, but does not more particularly teach performing data recovery of a first virtual machine to a second virtual machine of a heterogeneous type, comprising creating a second virtual disk using format information of the first virtual disk, mapping data blocks of the first virtual disk to corresponding data blocks of 
Gutta et al., U.S. 2019/0250827 A1, teaches the generation of a sparse file designated private sparse file which is identified based on the unique ID received from a user device and an associated data structure designated private bitmap for tracking block-level activity of the private sparse file, but does not more particularly teach performing data recovery of a first virtual machine to a second virtual machine of a heterogeneous type, comprising creating a second virtual disk using format information of the first virtual disk, mapping data blocks of the first virtual disk to corresponding data blocks of the second virtual disk, wherein creating the second virtual disk include creating metadata for the second virtual disk comprising initiating a unique ID associated with each data block, determining that the source hypervisor has the unique ID, and assigning a default value based on the unique ID associated with each data block, accessing the information and metadata, and creating the second virtual machine;
Mani-Meltav et al., U.S. 2005/0216788 A1, teaches systems and methods for virtual machine data management including creating an initially empty list of all incremental data blocks, associating a unique ID to the initially empty list, and selecting and associating a snapshot operation with the unique ID, but does not more particularly teach performing data recovery of a first virtual machine to a second virtual machine of a heterogeneous type, comprising creating a second virtual disk using format information of the first virtual disk, mapping data blocks of the first virtual disk to corresponding data blocks of the second virtual 
Prahtad et al., U.S. 2010/0070725 A1, teaches systems and methods for managing virtualization data including backup and restore operations wherein substantially unique identifiers for data blocks comprising hashes are generated, but does not more particularly teach performing data recovery of a first virtual machine to a second virtual machine of a heterogeneous type, comprising creating a second virtual disk using format information of the first virtual disk, mapping data blocks of the first virtual disk to corresponding data blocks of the second virtual disk, wherein creating the second virtual disk include creating metadata for the second virtual disk comprising initiating a unique ID associated with each data block, determining that the source hypervisor has the unique ID, and assigning a default value based on the unique ID associated with each data block, accessing the information and metadata, and creating the second virtual machine;
Subramanian et al., U.S. 2015/0293817 A1, teaches systems and methods for performing version control and deduplication including the generation of a plurality of metadata, wherein at least one such metadata comprises a unique identifier that is based on another said metadata, but does not more particularly teach performing data recovery of a first virtual machine to a second virtual machine of a heterogeneous type, comprising creating a second virtual disk using format information of the first virtual disk, mapping data blocks of the first virtual disk to corresponding data blocks of the second virtual disk, wherein creating the second virtual disk include creating 
Venkatesh, Chetan, U.S. 2017/0262307 A1, teaches systems and methods for conversion of virtual machine formats using block level deduplication wherein each block of data may be identified by using a unique identifier comprising a hash, but does not more particularly teach performing data recovery of a first virtual machine to a second virtual machine of a heterogeneous type, comprising creating a second virtual disk using format information of the first virtual disk, mapping data blocks of the first virtual disk to corresponding data blocks of the second virtual disk, wherein creating the second virtual disk include creating metadata for the second virtual disk comprising initiating a unique ID associated with each data block, determining that the source hypervisor has the unique ID, and assigning a default value based on the unique ID associated with each data block, accessing the information and metadata, and creating the second virtual machine.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 8 and 15 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-3, 5-7 and 21-25 depend from claim 1; claims 9-10 and 12-14 depend from claim 8; and claims 16-18 and 19-20 depend from claim 15, and are also allowable at least based on their dependence from allowable independent claims 1, 8 and 15.


Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191